DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 6, 2022 was filed after the mailing date of the Non-Final Office Action on February 2, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment & Response to Arguments
Applicant’s amendments and arguments of May 11, 2022 have been fully and carefully considered.  As stated in the Non-Final Office Action this application has been filed under the PPH program and will receive expedited prosecution on the merits throughout prosecution and is treated as a SPECIAL.  In the Non-Final Office action, there was objection to the abstract and 112(b) compliance issues.  The new abstract filed and the claims as amended are now 112(b) compliant.  The Non-Final office action also indicated that claims 1-12 were allowable over the prior art.  The only claim which was rejection was claim 13 which was rejected 35 USC 103 as being obvious over the Mennen et al. reference 9,458,098.  Applicant has argued that Mennen does not teach or suggest the chilled condensation section as claimed.  Applicant has found that the chilled condensation section provides an advantage over prior art urea production systems to omit the booster ejector which transports vapor from the evaporator to the condenser which reduces the amount of steam required for the ejector to operate.  Accordingly, the rejection over Mennen et al. is withdrawn.  The claims are now in condition for allowance and issue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771